              Case 2:15-cv-00612-RSL Document 234 Filed 09/29/20 Page 1 of 3




 1
                                                                     The Honorable Robert S. Lasnik
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
     CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
 8   individually and on behalf of all others similarly
     situated,                                            PLAINTIFFS’ UNOPPOSED MOTION
 9                                                        TO SEAL
10                           Plaintiffs,
                                                          Noting Date: September 29, 2020
11          v.
12
     CHURCHILL DOWNS INCORPORATED, a
13   Kentucky corporation, and BIG FISH GAMES,
     INC., a Washington corporation.
14

15                           Defendants.

16   MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
     on behalf of all others similarly situated,
17                                                        PLAINTIFF’S UNOPPOSED MOTION
                                                          TO SEAL
18                           Plaintiff,

19          v.                                            Noting Date: September 29, 2020
20
     BIG FISH GAMES, INC., a Washington
21   corporation; ARISTOCRAT TECHNOLOGIES
22   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
23   and CHURCHILL DOWNS INCORPORATED,
24   a Kentucky corporation,

25                           Defendants.
26

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      UNOPPOSED MOTION TO SEAL                                         1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - i                                Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
                 Case 2:15-cv-00612-RSL Document 234 Filed 09/29/20 Page 2 of 3




 1             Pursuant to Civil Local Rule 5(g), Plaintiffs Cheryl Kater, Suzie Kelly, and Manasa

 2   Thimmegowda (together, “Plaintiffs” or “Settlement Class Representatives”) respectfully move

 3   for leave to file under seal (i) Plaintiffs’ Unopposed Motion For Emergency Injunction Pursuant

 4   to 28 U.S.C. § 1651 (the “Motion”), (ii) the [Proposed] Order Granting the Motion (the

 5   “[Proposed] Order”) and (iii) the Declaration of Todd Logan filed in support of the Motion (the

 6   “Logan Declaration”), in their entirety.1

 7             While there exists a “strong presumption of access to judicial records,” the presumption

 8   is overcome by a showing of “good cause” to seal documents attached to non-dispositive

 9   material. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179-1180 (9th Cir. 2006). This

10   “good cause” standard is notably less stringent than the “compelling reasons” threshold that must

11   be satisfied for dispositive motions—and for good reason: records attached to non-dispositive

12   materials routinely “[have] little public value beyond [the] presumption” of access. Hill v. Xerox

13   Corp., No. 12-cv-0717-JCC, 2014 WL 1356212, at *1 (W.D. Wash. Apr. 7, 2014). Yet even

14   under the more stringent “compelling reasons” threshold (and therefore especially under the

15   “good cause” standard) documents that could “become a vehicle for improper purpose” warrant

16   filing under seal. Kamakana, 447 F. 3d at 1179. Such is the case here.

17             The Motion, [Proposed] Order and Logan Declaration contain information that, if made

18   public, could provide a blueprint for persons and/or entities with malicious intent to unlawfully

19   interfere with, obstruct, or undermine the fair administration of this class action settlement, as

20   well as other class action settlements in this District and in courts across the country. Cf.

21   Bohannon v. Facebook, Inc., No. 12-cv-01894-BLF, 2014 WL 5598222, at *3 (N.D. Cal. Nov. 3,

22   2014) (granting motion to seal documents “in their entirety” where they contained information

23   that “could be abused by malicious parties”) (internal quotation marks omitted).

24

25
     1
              In compliance with LCR 5(g)(3)(A) Plaintiffs’ counsel has conferred with Defendants in an attempt to
26   reach agreement on the need to file the document under seal, to minimize the amount filed under seal and to explore
     redaction and other alternatives to filing under seal. Specifically, the undersigned counsel met and conferred by
27   telephone on September 29, 2020 with Matthew Verdin, counsel for Defendants.
                                                                               T OUSLEY B RAIN S TEPHENS PLLC
         UNOPPOSED MOTION TO SEAL                                                   1700 Seventh Avenue, Suite 2200
         CASE NOS. 15-CV-612, 19-CV-199 - 1                                          Seattle, Washington 98101-4416
                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 234 Filed 09/29/20 Page 3 of 3




 1          For the foregoing reason, Plaintiffs respectfully request leave to file under seal the

 2   Motion, the [Proposed] Order, and the Logan Declaration, in their entirety.

 3   DATED this 29th day of September, 2020.

 4                                                 Respectfully submitted,

 5                                                 SUZIE KELLY, CHERYL KATER, AND
 6                                                 MANASA THIMMEGOWDA, individually and
                                                   on behalf of all others similarly situated,
 7
                                                   By: /s/ Todd Logan
 8
                                                   Todd Logan*
 9
                                                   tlogan@edelson.com
10                                                 EDELSON PC
                                                   123 Townsend Street, Suite 100
11                                                 San Francisco, California 94107
                                                   Tel: 415.212.9300/Fax: 415.373.9435
12
                                                  By: /s/ Cecily Shiel
13

14                                                TOUSLEY BRAIN STEPHENS PLLC
                                                  Cecily C. Shiel, WSBA #50061
15                                                cshiel@tousley.com
                                                  1700 Seventh Avenue, Suite 2200
16                                                Seattle, Washington 98101-4416
                                                  Tel: 206.682.5600
17

18                                                Plaintiffs’ Attorneys and Class Counsel

19                                                *Admitted pro hac vice
20

21

22

23

24

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      UNOPPOSED MOTION TO SEAL                                            1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 2                                   Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
